         Case: 3:20-cv-00462-jdp Document #: 5 Filed: 05/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JOHN GREGORY DAHLK,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 20-cv-462-jdp
 KEVIN A. CARR, LEAH ZENI
 and PAUL KEMPER,

         Defendants.


       Plaintiff John Gregory Dahlk has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than June 10, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff John Gregory Dahlk may have until June 10, 2020 to

submit a trust fund account statement for the period beginning approximately November 18,

2019 and ending approximately May 18, 2020. If, by June 10, 2020, plaintiff fails to respond
         Case: 3:20-cv-00462-jdp Document #: 5 Filed: 05/18/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 18th day of May, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
